                                                                          CLERK'
                                                                               S OFFICE U.S.DISE Cotlr
                                                                                 AT O ANOKE,VA
                                                                                         Fj
                                                                                          LED

                                                                                    MAt 2 12212
                                                                               JUL       DUDLEM CLERK
                       IN TilE UNITED STATES DISTRICT COURT                   BY;        '
                      FOR Tlv W ESTERN DISTRICT 0F V IR GW IA                        D
                                 ROANOKE DIVISION

STEPH EN L.CHURCH,JR .,

       Plaintiff,                                  CivilAction N o.7:18CV 00088

                                                   M EM O RA NDU M OPINIO N

N AN CY A .BERRYHILL,A cting                       By:H on.Glen E.Conrad
Com m issionerofSocialSecurity,                    SeniorU nited StatesD istrictJudge

       D efendant.


       Plaintiffhas filed this action challenging the finaldeçision ofthe Com m issionerofSocial

Security depying plaintiff sclaim foraperiod ofdisability and disability insurance benefitsunder

theSocialSecurity Act,asamended,42U.S.C.jj416(i)and 423. Jurisdiction ofthiscourtis
establishedpursuantto42U.S.C.j405(g). Thiscourt'sreview islimitedtoadeterminationasto
w hether there is substantial evidence to supportthe Com m issioner's conclusion thatxplaintiff

failed to m eet the requirem ents for entitlement to benefts under the A ct. If such substantial

evidinceexists,theGnaldecision ofthe Commissionermustbe affirm ed. Lawsv.Celebrezze,

368 F.2d 640 (4th Cir.1966). Stated brietly,substantialevidence hasbeen defned as such
relevantevidence,considering the record as a w hole,as m ight be found adequate to supporta

conclusionbyareasonablemind. Y chardsonv.Perales,402U.S.389,401(1971).
       The plaintiff,Stephen L.Church,Jr.,w gs born on D ecem ber 13, 1972. H e eventually

graduated from high school; (Tr.33). Mr.Church haspreviously worked asa garage door
installerandpaintingsupervisor. (Tr.44-45). Helastworkedonaregularandsustainedbasisin
2012. (Tr.45,171). OnApril29,2014,Mr.ChurchGledanapplicationforaperiodofdisability
and disability insurance benefks. In filing hiscurrentclaim ,M r.Church alleged thathe becam e
disabledforallfol'msofsubstantialgainfulemploymenton June1,2012,duetodegenerativedisc

disease, lum bar facet syndrom e, lum bar spondylosis, fibrom yalgia, polyarthralgia,depression,

anxiety,diabetes,andgout. (Tr.177). Mr.Churchnow maintainsthathehasremaineddisabled
to thepresenttim e. Therecord revealsthatM r.Church m etthe insured statusrequirem entsofthe

Actatal1relevanttimescovered by the fnaldecision ofthe Comm issioner. See aenerallv 42

U.S.C.jj416(i)and423(a).
        M r.Church's application w as denied upon initialconsideration and reconsideration. H e

thenrequestedandreceived aéqnovohearingandreview beforeanAdministrativeLaw Judge.
ln an opinion dated January 23,2017,the Law Judge also determ ined,afterapplying the five-step

sequentialevaluationprocess,thatM r.Churchisnotdisabled.? See20C.F.R.j404.1520. Tlw
Law Judgefound thatM r.Church suffersfrom severalsevere impairm ents,including degenerative

disc disease,spondylosisw ith myelopathy,peripheralneuropathy,obesity,and osteoarthritis,but

thatthese im pairm ents do not,eitherindividually or in com bination,m eetor m edically equalthe

requirementsofalistedimpairment. (Tr.16-17). TheLaw JudgethenassessedMr.Church's
residualfunctionalcapacity asfollows:

                After careful consideration of the entire record,the undersigned
                Gnds that the claim ant has the residual functional capacity to
                 erform lightworkasdefined in 20C.F.R.(j1404.1567419 except
                llftand/orcan'
                             ytwentypoundsoccasionally,tenpoundsfrequently,
                sitforsix hourstotalin an eight-hourday,stand forsix hourstotalln
                an eight-hour day,w alk for six hours totalin an eight-hour day,
                occasionàllyclimbrampsandstairs,neverclimbladdersg,)ropesor
                scaffolds, occasionally stoop and crouch, never kneel, never
                balance, never craw l, off task fve percent of the workday in
                addition to norm albreaks,and absentone day perm onth.

         *TheprocessrequirestheLaw Judge to consider,in sequence,whethera claimant:(1)isengaged in
substantialgainfulactivity;(2)hasasevereimpairment;(3)hasanimpairmentthatmeetsorequalstherequirements
ofalistedimpairment;(4)canreturntohispastrelevantwork;and(5)ifnot,whetherhecanperform otherworkinthe
nationaleconomy. 20 C.F.    R.j404.1520. Ifa decision can be reached atany step in the sequentialevaluation
process,furtherevaluation isunnecessary. Id.


                                                    2
(Tr.18). Given such a residualfunctionalcapacity,and after considering testimony from a
vocationalexperqtheLaw JudgedeterminedthatM r.Chtlrch isunabletoperform any ofhispast

relevantwork. (Tr.21). However,theLaw JudgefoundthatMr.Churchretainsthecapacityto
perfol'm otherwork rolesexisting in signitkantnumber in the nationaleconomy. (Tr.21).
A ccordingly,the Law Judge concluded thatM r.Church isnotdisabled,and thathe isnotentitled

toaperiqdofdisabilityordisabilityinsurancebenefks. See20C.F.R.j404.1520(g). TheLaw
Judge's opinion w as adopted as the finaldecision of the Com m issioner by the Social Security

A dm inistration'sAppealsCouncil. H aving exhausted a11available adm inistrative rem edies,M r.

Church hasnow appealed to thiscourt.

       W hile plaintiff m ay be disabled for certain form s of employm ent,the crucial factual

determination is whetherplaintiff is disabled for a11forms ofsubstantialgainfulemployment.

See42U.S.C.j423(d)(2). Therearefourelementsofproofwhichmustbeconsideredinmaking
such an analysis. These elementsaresummarized asfollows:(1)objectivemedicalfactsand
clinicalsndings;(2)theopinionsandconclusionsoftreatingphysicians;(3)subjectiveevidence
ofphysicalmanifestationsofimpairments,asdescribedthrough aclaimant'stestimony;and (4)
the claim ant's education,vocationalhistory,residualskills,and age. Vitek v.Finch,438 F.2d

1157,1159.
         -60(4thCir.1971);Underwoodv.Ribicoff,298F.2d850,851(4thCir.1962).
       A fter a review of the record in this case,the court is constrained to conclude that the

Com m issioner's finaldecision is supported by substantialevidence. The record reveals thaton

the alleged onsetdate ofJune 1,2012,M r.Church presented to his prim ary care physician,Dr.

QuasarRaza,withcomplaintsofpaininhisbackandlowerjoints,whichwasç<worseathisplace
ofwork.'' (Tf.270). M r.Churchreportedthathehadexperiencedjointpainsincebeingstruck
bylighteningapproximately20yearsearlier. (Tr.270,305). Dr.Razanotedthatplaintiffwas
ççm orbidly obese''butin çtno distress,''and thathisalleged pain did notradiate orresultin tingling

orreducedstrengthinhislowerextremities. (Tr.270-71). Dr.Razaorderedavarietyoftests,
includingserologicstudiesforuseinassessingplaintiffscomplaintsofpain. (Tr.271).
        M r.Church returned to Dr.Raza fora follow-up exam ination on July 20,2012. Dr.Raza

notedthattheIaboratorytestsKdshowedthatgplaintifrsjrheumatoidfactorwasnegative''andthat
EWNA wasnegative.'' (Tr.268). Althoughplaintiffcontinuedtocomplainofççachesandpains
in variousplaces,''he was in Gtno distress''and exhibited no edema. (Tr.268). Dr.Raza
prescribed Savella for possible fibrom yalgia. He also diagnosed plaintiff w ith early-onset

diabetesmellitisandrecommendedthatplaintiffutilizeRaggressiveweightlossstrategies.'' (Tr.
268).
        M r.Church did notsee Dr.Raza again untilApril 11,2013,afterm issing or cancelling

multipleappointments. By thatpoint,plaintiffsdiabeteswasç<poorly controlled.'' (Tr.265).
Dr.RazaprescribedLevemir(insulin)andplacedplaintiffonacalorie-restricteddiet. W henMr.
Church returned toD r.Raza two w eekslater,hisblood sugarlevelshad im proved and he appeared

tobedoing'çmuchbetter-'' (Tr.265). Althoughx-raysofplaintiT sspineshowedonlyKçmild''
degenerativechanges(Tr.331),Dr.Razanoted thatplaintiffcontinuedtocomplqin ofpain and
appearedtobeEçobsessedwithit-'' (Tr.263).
        On January 23,2014,M r.Church saw Dr.M arc Sw anson atBlueRidgePain M anagem ent

Associatesforaninitialconsultation. (Tr.305). Plaintiffreportedthathehadbeenexperiencing
Gm oderately severe diffuse pain in the back, feet,and handsy''w hich w orsened w ith exertion,

weatherchanges,and coughing. (Tr.305). On physicalexamination,M r.Church exhibited
tendenzess in the lum bosacral spine w ith m oderately lim ited range of m otion. How ever,

plaintiffsm uscletonewasw ithin norm allim its,straightleg raising testsw erenegativebilaterally,


                                                4
hisjointstability waswithin normallimits,andheambulated withoutdifficulty. Dr.Swanson
diagnosed plaintiffw ith chronic pain syndrom e forw hich he prescribed Norco and recom m ended

warm waterexercisesandweightloss. (Tr.308). W henplaintiffsaw Dr.Razasix dayslater,
plaintiffreportedthathefeltSsmuch,muchbetter''aRerstartingthepainmedication. (Tr.257).
Likewise,on February 19,2014,M r.Church'smusculoskeletalexam ination was<çunremarkable''

andDr.RazanotedthatthepainmedicationcontinuedtobeEEeffective.'' (Tr.253-54).
        On   February 26,2014,Dr.Swanson performed a lumbar paravertebralfacetjoint
             .




injection with tluoroscopy. (Tr.313). Plaintifftolerated the procedure well,and he was
discharged in satisfactory condition. N otesfrom a follow -up visiton M ay 29,2014 indicatethat

plaintifrspainwasççmuch better.'' (Tr.318). Anexamination ofplaintiffslumbosacralspine
revealed sometendernessandreduced rangeofmotion. (Tr.320). However,thestraight1eg
raisingtestw>snegqtivebilaterally,plaintiffsjointstabilitywaswithinnormallimits,hisgaitwas
nonnal,and he wasable to stand withoutdiffculty. (Tr.320). Dr.Swanson continued to
recommendwarm waterexercisesandweightloss. (Tr.321). AnMRIconductedatplaintiffs
requeston June 3,2014 revealed a Gsm allrightforam inaldisc herniation''thatdid ttnotappearto

affecttheexitingnerve.'' (Tr.317,351).
       Follow -up notesfrom Dr.Swanson indicatethatM r.Church continued to com plain ofpain

in hislowerback and legsduring the second halfof2014. (Tr.353,357,361). However,
m usculoskeletal exam inations rem ained unchanged from prior visits. A lthough M r. Church

exhibited signs oftendem ess and reduced range ofm otion,his strength,m otorfunction,retlexes

sensation,gait,and stationwerenormal,andhewasabletostandwithoutdifficulty. (Tr.355,
359,363).



                                              5
       The record indicates that M r. Church w as not treated by Dr. Swanson in 2015.
N onetheless, on February 27, 2015, D r. Swanson completed a physical residual functional

capacity assessm ent,in w hich he opined thatplaintiffcan occasionally liftup to twenty pounds,

frequently liftup to ten pounds,stand and/or walk forapproxim ately two hoursin an eight-hour

workday,and sitforapproximately six hours in an eight-hourworkday,as long ashe isable to

alternatebetween sittingandstandingto relievepainand discomfort. (Tr.367). Dr.Swanson
furtheropined thatM r.Church can occasionally stoop,crouch,and clim b rampsorstairs,and that

hecannevercrawl,kneel,balance,orclimbladders,ropes,orscaffolds. (Tr.768). Dr.Swanson
also completed a lum barspine medicalsource statem ent,in w hich heopined thatplaintiffcan w alk

approxim ately two city blocks w ithoutrest or severe pain,thathe can sitfor no m ore than two

hours w ithoutneeding to get up,and thathe can stand forapproxim ately thirty m inutes before

needing to sitdow n orw alk around. D r.Sw anson furtheropined thatplaintiffw ould need totake

two orthreebreaksperday forapproximately fm een minutes,thathewould likely be Slofftask''

forapproximately tm een percenteach day,and thathewould likely beabsentfrom work about

threedayspermonth. (Tr.374-75).
       M ore than ten m onths later,on January 6,2016,M r.Church retum ed to Dr.Raza and

reportedthathehadlostweightandfeltççverywell''overall. (Tr.545). Plaintiffhadnojointor
musclepainandhisphysicalexaminationwasnormal. (Tr.545-46). Notesfrom asubsequent
visit on February 9, 2016 likewise indic>te that plaintiff had experienced Gfsignificant

improvement''withhisblood sugarlevelsand hadlostabouttsvepounds. (Tr.548). Plaintiff
onceagaincomplainedofnojointormusclepain,andhisphysicalexaminationwasnormal. (Tr.
548-49).



                                               6
       Approxim ately five m onths later,on July 30,2016,M r.Church returned to D r.Sw anson

with complaintsofEçwidespreadpain.'' (Tr.403). Dr.Swanson noted thatplaintiffhad been
<<stnlggling''afterbeingtakenoffofNorco,andthathehadrecentlytestedpositiveforcocainebut

deniedusingthedrugonaconsistentbasis. (Tr.403). Dr.SwansonalsonotedthatMr.Church
wasscheduledtoreceiveaspinalcordstimulatorimplantforpain. (Tr.403).
       Plaintiffunderwentthe implantprocedure on August5,2016. H etolerated theprocedure

wellandwasdischargedwithnocomplications. (Tr.431). Atthe time oftheprocedure,Mr.
Churchreportedthathehadlost65poundsandwasnolongertakinginsulin. (Tr.427).
       Fivedayslater,M r.Church returned to Dr.Razaforafollow -up visit. D r.Raza notedthat

plaintiffsdiabeteswasEçwithoutcomplication''andthathedidnotreportanyjointormusclepain.
(Tr.550). Plaintifrsphysicalexamination wasunremarkable,and Dr.R.azainstructed.him to
returninfourmonths. (Tr.551).
       At the adm inistrative hearing held on D ecem ber 8,2016,M r.Church testified that his

m uscles,arm s,and back Hache allthe tim e,''and thatthe pain prevents him from sleeping m ore

thanthreehourspernight (Tr.34,35). Mr.Churchalsotestifiedthathecan'tçtsitorreallystand
much''andthatheisonlycomfortableinhisreclinertshalfway inclined.'' (Tr.35-36). Plaintiff
estim ated that he can sit for a m axim um of fifteen or thirty m inutes before needing to sw itch

positionsandthathecanonlystandforfifteenortwentyminutesatatime. (Tr.36). Mr.Church
also testifed thathecan only stay focused forapproxim ately thirty m inutesbeforebeing distracted

byhissymptomsandthatittakeshim approximatelytwohourstogetbackontask. (Tr.37).
       A fter considering all of the evidence of record, the Law Judge detennined that M r.

Church'sphysicalproblem sarenotso severe asto preventperform ance ofa lim ited range oflight

w ork activity. In m aking thisdeterm ination,the Law Judge found thatM r.Church'sallegations
of totally disabling physical lim itations are inconsistent w ith the clinical findings and other

evidence in the record. (Tr.19). The Law Judgefurtheremphasized thatplaintiffsphysical
impairm ents have been treated w ith relatively conservative m easures and thatnone ofplaintiffs

treating physicians have recom m ended m ore invasive surgicalprocedures for pain or obesity.

(Tr.19-20).
       TheLaw Judgealso declined to acceptDr.Sw anson'sopinionsregarding plaintiffsability

to w ork. TheLaw Judgeem phasized thatthe lim itationsnoted by Dr.Swanson w ere inconsistent

w ith the m edical evidence as a w hole, including the physical sndings docum ented in Dr.

Swanson'sown treatmentnotes. (Tr.20). TheLaw Judgeobserved thatthe çsonly abnonnal
Gndingsw ere oftenderness and Iim ited range ofm otion,''and thatççD r.Swanson typically found

theclaimantto have nonnalstrength,sensation,reflexes,andjointstability,with normalgait,
ability to standwithoutdiffculty,andnormaltonewithnoatrophy.'' (Tr.20). Thus,theLaw
Judgefoundthatçç(Dr.Swanson'sjtreatmentnotesdonotsupporthismedicalsourcestatement.''
(Tr.20).
       The Law Judge assigned som ewhatgreater w eight to the opinions ofD r.BertSpetzler,

w ho review ed the record atthe requestofthe state agency. Dr.Spetzleropined thatplaintiff is

capableofm eetingtheliftingrequirementsforlightworkandthathecan sit,stand,and/orwalk for

approximately six hours in an eight-hourworkday. (Tr.69). Dr.Spetzler also found that
plaintiffhas occasionalposmrallimitations. (Tr.69). The Law Judge determined thatDr.
Spetzler's assessm ent of plaintiff's capacity to work is Eegenerally consistent w ith the record.''

(Tr.20). However,basedonevidencereceivedatthehearinglevel,theLaw Judgealsoincluded
çtoff task and absence expectations'' in his residual functional capacity assessm ent, which he




                                                8
determ ined w ould adequately accom m odateE&any distraction ordefk iency in theclaim ant'sability

tofocusorconcentratebecauseofpainorsideeffectsofmedications.'' (Tr.20).
       On appealto this court,M r.Church,through counsel,m akestwo argum ents in supportof

hismotionforsummaryjudgment. First,plaintiffarguesthattheLaw Judgeerred infailingto
give significantweightto Dr.Swanson'sopinions. Having reviewed the record in itsentirety,

how ever, the court concludes that substantial evidence supports the Law Judge's decision.

A lthough the opinions of a treating source are generally entitled to greater weight under the

administrativeregulationsapplicabletoplaintiffsclaim,see20C.F.R.j404.1527(c)(2),thecourt
believesthat,in the instantcase,the Law Judge properly determ ined to give lesserweightto the

opinions offered by Dr.Swanson. 'I'
                                  he Law Judge reasonably concluded that Dr. Swanson's

opinions.:re unsupported by the qbjçcti
                      .               ve Gndingson examination and.inconsistentwith the
course of treatm ent provided. In short, the court believes that the Law Judge's decision to

discounttheopinionsoffereébyDr.Swanson,andtoprovidegreaterweighttotheopinionsofthe
state agency physician,iswellsupported by the record. See.e.R.,Sharp v.Colvin,660 F.App'x

251,259 (4th Cir.2016)(affinuingtheLaw Judge'sdetermination thaitheplaintifrsmedical
treatment,which included injections,pain medication,and physicaltherapy,Rwasconservative,
and thathercourse oftreatm entsgpported a conclusion thatshe w as able to m aintain a routine

work schedule');KevinD.v.Berrvhill.No.4:17-cv-00068,2018U.S.Dist.LEXIS 218053,at
*35(W .D.Va.Dec.26,2018),reportandrecommendationadopted,2019U.S.Dist.LEXIS8506
(W .D.Va.Jan.17,2019) (finding no reversible error in the weights assigned to contlicting
m edicalopinionswhere exam ination notesindicated thattheplaintiffssym ptom sresponded w ell

toKrelativelyroutinetreatment''includingçEaspinalcordstimulator'').



                                                9
            In his second argum ent,M r.Church contends thatthe Law Judge's assessm ent of his

testimonyandsubjectivecomplaintsisnotsupportedbysubstantialevidence. W hileM r.Church
testitsed atthe adm inistrative hearing that he experiences constantpain that prevents him from

sleeping and substantially lim itshisability to sitorstem d,theLaw Judge found thatthe plaintiffs

Sûstatementsconcernipg theintensity,persistenceandlimitingeffectsof(his)symptomsarenot
entirelyconsistentwiththemedicalevidenceandotherevidenceofrecord.'' (Tr.19). TheLaw
Judge em phasized thatthe exam ination notes indicate thatthe relatively conservative treatm ent

m easuresprovided by Dr.Swanson effectively m anaged plaintiffs pain and discom fortand that

hewasabletostandwithoutdiffkulty. (Tr.20). TheLaw JudgealsonotedthatM r.Churchwas
consistently fotm d to have normalm otorstrength and m uscletone,intactsensation,and a norm al

gait. (Tr.20). Uponreview oftherecord,thecourtisunableto discern any errorintheLaw
Judge's credibility findings. The courtagreesthatM r.Church's allegations oftotally .disabling
                    .                                     .              .




symptom s are disproportionate to the clinical findings and inconsistent w ith the evidence

indicating that plaintiffs pain and discom fort have been effectively controlled w ith relatively

conservative treatm ent m easures. Indeed, Dr. Raza's notes from the period im m ediately

precedingtheadministrativehearingindicatethatareview ofsystemswastçnegativeforjointpain
(andj muscle pain,''and thatplaintiff's physicalexamination was essentially normal. (Tr.
550-51). Accordingly,thecourtissatisfiedthatsubstantialevidencesupportstheLaw Judge's
decision notto fully creditM r.Church'stestim ony.

            In>ffrmingtheCommissioner'sGnaldecision,thecourtdoesnotsuggestthatM r.Church
is free ofallpain and discom fort. lndeed,the m edicalevidence confirm s thatplaintiffsuffers

frop   .   a combination of physicalimpainnents that can be expected to result in subjective
lim itations. However,therecord sim ply doesnotinclude clinicalfndingsorobjectivetestresults
                                                                .




                                                10
thatare consistentwith totally disabling symp*matology,and lnslad indicatesthatplaine s

symptomsare subjectto reasonable medlcalconkolthrough relatively conservauvekeatment
measmes. ItmustberecognizedthatthelnabllitytoworkwithoutanysubjecGvecomplaintsdoes
notofitselfrenderaclnlm antdisabled. SeeCraig.76F.3dat592. ItappecstotheCOIM thatthe

Law Judge considered al1ofthe medlcalevldence,aswellas allofthe subjective factors
reasènably supportedbytherecori inadjudicatingM r.Ch= h'sclslm forbènefts. Thus,the
courtconcludesthatallfacetsofthe Commlqsioner'sNnnldeckion are supportedby sube ntial

evidence.
                                                       1
      Asagen- lrale,theresolutlonofcoM lctsin theevidqnceisam atterwll%lntheprovince

ofthe Commlssloner,éven lftlle courtmightresolve the confllctq dx erently. Richardson v.

Perales.supa Oppenbelm v.Finch,495F.2d 396 (4th Cir.1974). Fortllereasonsstated,the
courtfmdstheCom mlssloner'sresoluGonofthepee entcoM lctsln therecord intbiscasetobe

supported by substantialevidence. Accore gly,theGnnldedsion oftheCommlssipnermus.
                                                                                tbe

am cned. Lawsv.Celebrezze,supra.
      TheClerklsdlrectedto sendcero edcopiesoftbismemorandum opiniontoallcolmselof

record.
      DATBD:w s& (A day ofM ay 2019.
                              ,




                                          SeniorUnited StatesDistrictJudge
